508 Pa. 614 (1985)
499 A.2d 1064
EAST TORRESDALE CIVIC ASSOCIATION
v.
ZONING BOARD OF ADJUSTMENT OF the CITY OF PHILADELPHIA and Appeal of James FLANNERY.
Supreme Court of Pennsylvania.
Argued October 21, 1985.
Decided November 7, 1985.
John P. Koopman, Langhorne, for appellant.
Richelle D. Hittinger, Philadelphia, for East Torresdale Civic Assoc., Barbara W. Mather, City Sol., Philadelphia, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order affirmed.